Exhibit 10.2
SECURITY AGREEMENT
     This SECURITY AGREEMENT is made as of this 27th day of May, 2009 by and
between TD BANK, N.A., a national banking association with an office located at
102 West Main Street, New Britain, Connecticut 06050-0174 (the “Bank” or
“Secured Party”) and EDAC TECHNOLOGIES CORPORATION, a Wisconsin corporation,
with a place of business at 1806 Farmington Avenue, Farmington, Connecticut
06032, GROS-ITE INDUSTRIES, INC., a Connecticut corporation, with a place of
business at 1806 Farmington Avenue, Farmington, Connecticut 06032, and APEX
MACHINE TOOL COMPANY, INC., a Connecticut corporation, with a place of business
at 1806 Farmington Avenue, Farmington, Connecticut 06032 (collectively, the
“Debtors”).
RECITALS
     WHEREAS, Bank has agreed to make certain loans to Debtors, pursuant to the
terms of a certain Credit Agreement dated of even date herewith among Debtors
and Bank (the “Credit Agreement”), including (i) a Mortgage Loan in the amount
of TWO MILLION SIX HUNDRED FORTY THOUSAND AND 00/100 DOLLARS ($2,640,000.00)
(the “Mortgage Loan”), which Mortgage Loan is evidenced by a certain Mortgage
Note of even date herewith in the original amount of TWO MILLION SIX HUNDRED
FORTY THOUSAND AND 00/100 DOLLARS ($2,640,000.00) (the “Mortgage Note”), (ii) a
Term Loan in the amount of FOUR MILLION THREE HUNDRED SIXTY THOUSAND AND 00/100
DOLLARS ($4,360,000.00) (the “Term Loan”), which Term Loan is evidenced by a
certain Term Note of even date herewith in the original amount of FOUR MILLION
THREE HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($4,360,000.00) (the “Term
Note”), and (iii) a Revolving Loan in the amount of SEVEN MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($7,500,000.00) (the “Revolving Loan”, together with
the Mortgage Loan and the Term Loan, collectively, the “Loans”), which Revolving
Loan is evidenced by a certain Revolving Credit Note of even date herewith in
the original amount of SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($7,500,000.00) (the “Revolving Credit Note”, together with the Mortgage Note
and the Term Note, collectively, the “Note”); and
     WHEREAS, Debtors have and will derive substantial benefits from the making
of such Loans, advances and extensions of credit to Debtors by Bank; and
     WHEREAS, it is a condition precedent to the obligation of the Bank to make
loans, advances and other extensions of credit to the Borrowers under the Credit
Agreement that the Debtors shall have executed and delivered this Security
Agreement to the Secured Party;
     NOW, THEREFORE, in consideration of the premises and to induce the Secured
Party to continue to make loans, advances and other extensions of credit under
the Credit Agreement, the Debtors hereby agree as follows:



--------------------------------------------------------------------------------



 



2

     1. Defined Terms.
     (a) Unless otherwise defined herein, terms which are defined in the Credit
Agreement and used herein are so used as so defined.
     (b) The following terms which are defined in Article 9 are used herein as
so defined: Accessions, Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Consignments, Deposit Accounts, Documents, Equipment,
Farm Products, General Intangibles, Goods, Health-Care-Insurance Receivables,
Instruments, Inventory, Investment Property, Letters of Credit, Letter-of-Credit
Rights, Payment Intangibles, Proceeds, Promissory Notes, Software and Supporting
Obligations.
     (c) The following terms shall have the following meanings:
     “Article 9” means Article 9 of the Code as in effect on and after
October 1, 2001, the effective date of Public Act No. 01-132 of the State of
Connecticut.
     “Bank Account” means (i) a deposit, custody or other account (whether, in
any case, time or demand or interest or non-interest bearing) maintained by the
Debtors with the Secured Party, (ii) all cash and securities from time to time
held within such accounts and (iii) all dividends and other distributions
payable on or with respect to, such account or such cash or securities.
     “Code” means the Uniform Commercial Code as from time to time in effect in
the State of Connecticut, including, specifically, Article 9.
     “Collateral” shall have the meaning assigned to it in Section 2 of this
Security Agreement.
     “Collateral Disclosure List” means, collectively, those certain Collateral
Disclosure Lists executed by Debtors and delivered to the Bank.
     “Contracts” means the separate contracts between the Debtors and third
parties (including without limitation its customers), as the same may from time
to time be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of the Debtors to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of the Debtors
to damages arising out of, or for, breach or default in respect thereof and
(c) all rights of the Debtors to perform and to exercise all remedies
thereunder; but excluding any contracts, the assignment or hypothecation of
which, for collateral purposes, would result in a default or require, or cause,
a forfeiture or permit a revocation of material rights under such contract.
     “Copyrights” means (a) all copyrights of the United States or any other
country, including, without limitation, any thereof referred to in the
Collateral Disclosure List; (b) all copyright registrations filed in the United
States or in any other country, including, without limitation, any thereof
referred to in the Collateral Disclosure List; and (c) all proceeds thereof.



--------------------------------------------------------------------------------



 



3

     “Copyright License” means all agreements, whether written or oral,
providing for the grant by the Debtors of any right to use any Copyright,
including, without limitation, any thereof referred to in the Collateral
Disclosure List and all proceeds thereof.
     “Obligations” has the meaning set forth in the Credit Agreement.
     “Patents” means (a) all patents of the United States and all reissues and
extensions thereof, (b) all applications for patents of the United States and
all divisions, continuations and continuations-in-part thereof or any other
country, including, without limitation, any thereof referred to in the
Collateral Disclosure List and (c) all proceeds thereof, including the goodwill
of the business connected with the use of and symbolized by the Patents.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by the Debtors of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in the Collateral Disclosure List and all proceeds thereof.
     “Requirement of Law” has the meaning set forth in Section 5.(b) hereof.
     “Security Agreement” means this Security Agreement, as amended,
supplemented, restated or otherwise modified from time to time.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether registered in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof or otherwise, including,
without limitation, any thereof referred to in the Collateral Disclosure List;
(b) all renewals thereof; and (c) all proceeds thereof, including the goodwill
of the business connected with the use of and symbolized by the Trademarks.
     “Trademark License” means any agreement, written or oral, providing for the
grant by the Debtors of any right to use any Trademark, including, without
limitation, any thereof referred to in the Collateral Disclosure List and all
proceeds thereof.
     “Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and, in any event, shall include, without limitation, the vehicles listed in the
Collateral Disclosure List and all tires and other appurtenances to any of the
foregoing.
     2. Grant of Security Interest.
     (a) As collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, the Debtors hereby grant to the Secured Party a
security interest in all properties, assets and rights of



--------------------------------------------------------------------------------



 



4

Debtors now owned or at any time hereafter acquired by the Debtors or in which
the Debtors now have or at any time in the future may acquire any right, title
or interest, wherever located or situated and however defined or classified
under Article 9 (collectively, the “Collateral”):
     (b) Without limitation of the foregoing, the Collateral includes the
following:

  (i)   all Accounts;     (ii)   all As-Extracted Collateral;     (iii)   all
Chattel Paper;     (iv)   all Commercial Tort Claims, if any, listed and
described in the Collateral Disclosure List or on any supplement thereto;    
(v)   all Consignments;     (vi)   all Contracts;     (vii)   all Copyrights;  
  (viii)   all Copyright Licenses;     (ix)   all Deposit Accounts;     (x)  
all Documents;     (xi)   all Equipment;     (xii)   all General Intangibles;  
  (xiii)   all Goods;     (xiv)   all Health-Care-Insurance Receivables;    
(xv)   all Instruments;     (xvi)   all Inventory;     (xvii)   all Investment
Property;     (xviii)   all Letter-of-Credit Rights;     (xix)   all Letters of
Credit;     (xx)   all Patents;



--------------------------------------------------------------------------------



 



5

  (xxi)   all Patent Licenses;     (xxii)   all Payment Intangibles;     (xxiii)
  all Promissory Notes;     (xxiv)   all Software;     (xxv)   all Supporting
Obligations;     (xxvi)   all Trademarks;     (xxvii)   all Trademark Licenses;
    (xxviii)   all Vehicles; and     (xxix)   to the extent not otherwise
included, all Proceeds (including condemnation proceeds), all Accessions and
additions thereto and all substitutions and replacements therefore and products
of any and all of the foregoing.

     3. Rights of Secured Party; Limitations on Secured Party’s Obligations.
     (a) Debtors Remains Liable under Accounts and Contracts. Anything herein to
the contrary notwithstanding, the Debtors shall remain liable under each of the
Accounts and Contracts to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to each such Account and in accordance with and
pursuant to the terms and provisions of each such Contract. The Secured Party
shall not have any obligation or liability under any Account (or any agreement
giving rise thereto) or under any Contract by reason of or arising out of this
Security Agreement or the receipt by the Secured Party of any payment relating
to such Account or Contract pursuant hereto, nor shall the Secured Party be
obligated in any manner to perform any of the obligations of the Debtors under
or pursuant to any Account (or any agreement giving rise thereto) or under or
pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party under any Account (or any agreement giving rise
thereto) or under any Contract, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
     (b) Notice to Account Debtors and Contracting Parties. Upon the request of
the Secured Party at any time after the occurrence and during the continuance of
an Event of Default, the Debtors shall notify account debtors on the Accounts
and parties to the Contracts that the Accounts and the Contracts have been
assigned to the Secured Party and that payments in respect thereof shall be made
directly to the Secured Party. The Secured Party may in its own



--------------------------------------------------------------------------------



 



6

name or in the name of others communicate with account debtors on the Accounts
and parties to the Contracts to verify with them to its satisfaction the
existence, amount and terms of any Accounts or Contracts.
     (c) Analysis of Accounts. Subject to the provisions of the Credit
Agreement, the Secured Party shall have the right, at its own expense, to make
test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and Debtors shall furnish all such assistance
and information as the Secured Party may reasonably require in connection
therewith, provided that the making of the foregoing test verifications shall be
at the expense of Debtors if and only if an Event of Default shall have occurred
and be continuing. Subject to the provisions of the Credit Agreement, at any
time upon the Secured Party’s request and after the occurrence and during the
continuance of an Event of Default, or in connection with Debtor’s annual audit,
Debtors, at its sole expense, shall cause its independent public accountants or
others selected by Debtors and satisfactory to the Secured Party to furnish to
the Secured Party reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts.
     (d) Collections on Accounts. The Secured Party hereby authorizes the
Debtors to collect the Accounts subject to the Secured Party’s direction and
control as set forth in the Credit Agreement, and the Secured Party may curtail
or terminate said authority upon the occurrence and during the continuance of an
Event of Default. If required by the Secured Party upon the occurrence and
during the continuance of an Event of Default, any payments of Accounts, when
collected by the Debtors, shall be forthwith (and, in any event, within two
Business Days) deposited by the Debtors in the exact form received, duly
endorsed by the Debtors to the Secured Party if required, in a special
collateral account maintained by the Secured Party, subject to withdrawal by the
Secured Party only, as hereinafter provided, and, until so turned over, shall be
held by the Debtors in trust for the Secured Party, segregated from other funds
of the Debtors. Each deposit of any such Proceeds shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit. All Proceeds constituting collections of Accounts while
held by the Secured Party (or by the Debtors in trust for the Secured Party)
shall continue to be collateral security for all of the Obligations and shall
not constitute payment thereof until applied as hereinafter provided. If an
Event of Default shall have occurred and be continuing, at any time at the
Secured Party’s election, the Secured Party shall apply all or any part of the
funds on deposit in said special collateral account on account of the
Obligations in accordance with the Credit Agreement, and any part of such funds
which the Secured Party elects not so to apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Secured Party to the Debtors or to whomsoever may be lawfully entitled to
receive the same. At the Secured Party’s request during the continuance of an
Event of Default, the Debtors shall deliver to the Secured Party all original
and other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Accounts, including, without limitation, all original
orders, invoices and shipping receipts.



--------------------------------------------------------------------------------



 



7

     4. Representations and Warranties. The Debtors hereby represent and warrant
that:
     (a) Title; No Other Encumbrances. Except for the Encumbrance granted to the
Secured Party pursuant to this Security Agreement, and the other Encumbrances
permitted to exist on the Collateral pursuant to the Credit Agreement, the
Debtors own each item of the Collateral free and clear of any and all
Encumbrances or claims of others. No security agreement, financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as may have been filed in favor
of the Secured Party or any other Person holding a Permitted Encumbrance or as
may be permitted pursuant to the Credit Agreement.
     (b) Perfected First Priority Encumbrances. Except with respect to Vehicles
referred to in Section 5(q) with respect to Permitted Encumbrances, the
Encumbrances granted pursuant to this Security Agreement constitute perfected
Encumbrances on the Collateral (not constituting real property) in favor of the
Secured Party, which are prior to all other Encumbrances on the Collateral
created by the Debtors and in existence on the date hereof, except as otherwise
permitted in the Credit Agreement, based upon a search and review of the public
files and records referenced in Section 4(a) hereof and which are enforceable as
such against all creditors of and purchasers from the Debtors and against any
owner or purchaser of the real property where any of the Equipment is located
and any present or future creditor obtaining a Encumbrance on such real
property.
     (c) Accounts. The amount represented by the Debtors to the Secured Party
from time to time as owing by each account debtor or by all account debtors in
respect of the Accounts will at such time be the correct amount actually owing
by such account debtor or debtors thereunder in all material respects. No amount
payable to the Debtors under or in connection with any Account is evidenced by
any Instrument or Chattel Paper (other than Contracts constituting Chattel
Paper), which has not been delivered to the Secured Party. The place where the
Debtors keep its records concerning the Accounts is set forth in the Collateral
Disclosure List.
     (d) Contracts. No consent of any party (other than the Debtors) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Security Agreement. Each Contract is
in full force and effect and constitutes a valid and legally enforceable
obligation of the parties thereto, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally. No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority is
required in connection with the execution, delivery, performance, validity or
enforceability of any of the Contracts by any party thereto other than those
which have been duly obtained, made or performed, are in full force and effect
and do not subject the scope of any such Contract to any material adverse
limitation, either specific or general in nature. Neither the Debtors nor (to
the Debtors’ actual knowledge) any other party to any Contract is in default in
a manner which could reasonably be expected to materially adversely affect the
value of all such Contracts as Collateral or is reasonably likely to become in
default in the performance or observance of any of the terms thereof in any
material respect. The Debtors have fully performed all its current obligations
under each Contract. The right, title and interest of the Debtors in, to and
under each Contract are not subject to any defense, offset, counterclaim or
claim which in the aggregate could reasonably be expected to have a Material
Adverse Effect. No amount payable to the Debtors under or in connection with any
Contract is



--------------------------------------------------------------------------------



 



8

evidenced by any Instrument or Chattel Paper (other than Contracts constituting
Chattel Paper), which has not been delivered to the Secured Party.
     (e) Inventory and Equipment. The Inventory and the Equipment are kept at
the locations listed in the Collateral Disclosure List.
     (f) Chief Executive Office. The Debtors’ chief executive office, chief
place of business and jurisdiction of incorporation or organization is set forth
in the Collateral Disclosure List.
     (g) As-Extracted Collateral. None of the Collateral constitutes, or is the
Proceeds of, As-Extracted Collateral.
     (h) Patents, Copyrights and Trademarks. All Patents, Patent Licenses,
Trademarks, Trademark Licenses, Copyrights and Copyright Licenses owned by the
Debtors in its own name as of the date hereof are listed on the Collateral
Disclosure List. To the best of the Debtors’ knowledge, each Patent, Copyright
and Trademark is valid, subsisting, unexpired, enforceable and has not been
abandoned. Except as set forth in the Collateral Disclosure List, none of such
Patents, Copyrights and Trademarks is the subject of any licensing or franchise
agreement. No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of any
Patent, Copyright or Trademark. Except as disclosed in the Credit Agreement, no
action or proceeding is pending (i) seeking to limit, cancel or question the
validity of any Patent, Copyright or Trademark, or (ii) which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
     (i) Vehicles. A complete and correct list of all Vehicles owned by the
Debtors is set forth in the Collateral Disclosure List.
     (j) Governmental Obligors. Except as set forth on Schedule 4(j), none of
the obligors on any Accounts, and none of the parties to any Contracts, is a
Governmental Authority with respect to which the Federal Assignment of Claims
Act is applicable.
     (k) Deposit Accounts. All deposit, custody, money market or other accounts
(whether, in any case, time or demand or interest or non-interest bearing)
maintained by the Debtors with any bank or any other financial institution are
Deposit Accounts and are listed on the Collateral Disclosure List.
     (l) Commercial Tort Claims. All Commercial Tort Claims to which the Debtors
have a right are listed on the Collateral Disclosure List.
     5. Covenants. The Debtors covenant and agree with the Secured Party that,
from and after the date of this Security Agreement until the obligations are
paid in full and the commitment terminated:
     (a) Further Documentation; Pledge of Instruments and Chattel Paper. At any
time and from time to time, upon the written request of the Secured Party, and
at the sole expense of



--------------------------------------------------------------------------------



 



9

the Debtors, the Debtors will promptly and duly execute and deliver such further
instruments and documents and take such further action as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Security Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Code in effect in any jurisdiction with respect to the
Encumbrances created hereby. The Debtors also hereby authorize the Secured Party
to file any such financing or continuation statement without the signature of
the Debtors to the extent permitted by applicable law. A carbon, photographic or
other reproduction of this Security Agreement shall be sufficient as a financing
statement for filing in any jurisdiction. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Chattel Paper (other than Contracts constituting Chattel Paper),
such instrument or Chattel Paper shall be immediately delivered to the Secured
Party, duly endorsed in a manner satisfactory to the Secured Party to be held as
Collateral pursuant to this Security Agreement.
     (b) Indemnification. The Debtors agree to pay, and to save the Secured
Party harmless from, any and all liabilities, reasonable costs and expenses
(including, without limitation, reasonable legal fees and expenses) (i) with
respect to, or resulting from, any delay in paying, any and all excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral, (ii) with respect to, or resulting from, any delay not caused
by the Secured Party in complying with any requirement of law, rule, regulation
or guideline of any Governmental Authority (collectively, a “Requirement of
Law”) applicable to any of the Collateral or (iii) in connection with any of the
transactions contemplated by this Security Agreement in each case other than
liability arising by the gross negligence or willful misconduct of Secured
Party. In any suit, proceeding or action brought by the Secured Party under any
Account or Contract for any sum owing thereunder, or to enforce any provisions
of any Account or Contract, the Debtors will save, indemnify and keep the
Secured Party harmless from and against all expense, loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Debtors of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Debtors.
     (c) Maintenance of Records. The Debtors will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Accounts. The Debtors will mark its books and records
pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby. For the Secured Party’s further security, the
Secured Party shall have a security interest in all of the Debtors’ books and
records pertaining to the Collateral, and the Debtors shall turn over any such
books and records to the Secured Party or to its representatives during normal
business hours at the request of the Secured Party.
     (d) Right of Inspection. Subject to the provisions of the Credit Agreement,
the Secured Party shall at all times have full and free access during normal
business hours to all the books, correspondence and records of the Debtors, and
the Secured Party or their respective



--------------------------------------------------------------------------------



 



10

representatives may examine the same, take extracts therefrom and make
photocopies thereof, and the Debtors agree to render to the Secured Party, at
the Debtors’ cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Secured Party and its respective
representatives shall at any reasonable time also have the right to enter into
and upon any premises where any of the Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests-therein, all subject to the provisions of the Credit Agreement.
     (e) Compliance with Laws, etc. The Debtors will comply in all material
respects with all Requirements of Law applicable to the Collateral or any part
thereof or to the operation of the Debtors’ business; provided, however, that
the Debtors may contest any Requirement of Law in any reasonable manner which
shall not, in the sole opinion of the Secured Party, adversely affect the
Secured Party’s rights or the priority of its Encumbrances on the Collateral.
     (f) Compliance with Terms of Contracts, etc. The Debtors will perform and
comply in all material respects with all its obligations under the Contracts and
all its other Contractual Obligations relating to the Collateral except where
such nonperformance and noncompliance could not reasonably be expected to have a
Material Adverse Effect.
     (g) Payment of Obligations. The Debtors will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if (i) the validity thereof is being contested in good faith
by appropriate proceedings, (ii) such proceedings do not involve any material
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein and (iii) such charge is adequately reserved against on the Debtors’
books in accordance with GAAP.
     (h) Limitation on Encumbrances on Collateral. The Debtors will not create,
incur or permit to exist, will defend the Collateral against, and will take such
other action as is necessary to remove, any Encumbrance or claim on or to the
Collateral, other than the Encumbrances created hereby and other than as
permitted pursuant to the Credit Agreement, and will defend the right, title and
interest of the Secured Party in and to any of the Collateral against the claims
and demands of all Persons whomsoever.
     (i) Limitations on Dispositions of Collateral. Subject to the provisions of
the Credit Agreement, the Debtors will not sell, transfer, lease or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so except
for (x) sales of Inventory in the ordinary course of its business and (y) so
long as no Default or Event of Default has occurred and is continuing, the
disposition in the ordinary course of business of property not material to the
conduct of its business or as otherwise permitted under the Credit Agreement.
     (j) Limitations on Modifications, Waivers, Extensions of Contracts and
Agreements Giving Rise to Accounts. Except as otherwise set forth in the Credit
Agreement, the Debtors will not (i) amend, modify, terminate or waive any
provision of any Contract or any agreement giving rise to an account in any
manner which could reasonably be expected to materially



--------------------------------------------------------------------------------



 



11

adversely affect the value of such Contracts or Accounts as Collateral when
examined in the aggregate, (ii) fail to exercise promptly and diligently each
and every material right which it may have under each Contract and each
agreement giving rise to an Account (other than any right of termination) where
such failure could have a material adverse effect on the value of such Contracts
or Accounts when examined in the aggregate or (iii) fail to deliver to the
Secured Party a copy of each material demand, notice or document received by it
relating in any way to any Contract or any material agreement giving rise to an
Account.
     (k) Maintenance of Equipment. The Debtors will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and will provide all
maintenance, service and repairs necessary for such purpose except where the
failure to maintain such Equipment could not reasonably be expected to have a
material adverse effect.
     (l) Maintenance of Insurance. Subject to the provisions of the Credit
Agreement, the Debtors will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory, Equipment and Vehicles
against loss by fire, explosion, theft and such other casualties in amounts
comparable to amounts of insurance coverage obtained by similar businesses of
similar size acting prudently and (ii) insuring the Debtors, the Secured Party
against liability for personal injury and property damage relating to such
Inventory, Equipment and Vehicles, such policies to be in such form and amounts
and having such coverage as shall be comparable to forms, amounts and coverage,
respectively, obtained by similar businesses of similar size acting prudently,
with losses payable to the Debtors, the Secured Party as its interests may
appear. All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Secured Party of written
notice thereof, (ii) name the Secured Party as insured and (iii) be reasonably
satisfactory in all other respects to the Secured Party. If required by the
Secured Party, the Debtors shall deliver to the Secured Party a report of a
reputable insurance broker with respect to such insurance as set forth in the
Credit Agreement.
     (m) Further Identification of Collateral. The Debtors will furnish to the
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.
     (n) Notices. The Debtors will advise the Secured Party promptly, in
reasonable detail, at its address set forth in the Credit Agreement, (i) of any
Encumbrance (other than Encumbrances created hereby or permitted under the
Credit Agreement) on, or claim asserted against, any of the Collateral and
(ii) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the Encumbrances created hereunder.
     (o) Changes in Locations, Name, etc. The Debtors will not (i) change the
location of its chief executive office, chief place of business or jurisdiction
of incorporation or organization from that specified in Section 4 (f) or remove
its books and records from the location specified in Section 4(c), (ii) permit
any of the Inventory or Equipment to be kept at a location other than



--------------------------------------------------------------------------------



 



12

those listed in the Collateral Disclosure List or (iii) change its name,
identity or corporate structure to such an extent that any financing statement
filed by the Secured Party in connection with this Security Agreement would
become seriously misleading or faulty under Article 9, unless it shall have
given the Secured Party at least thirty (30) days prior written notice thereof.
     (p) Patents, Copyrights and Trademarks.
          (i) The Debtors (either itself or through licensees) will, except with
respect to any Trademark that the Debtors shall reasonably determine is of
negligible economic value to it, (i) continue to use each Trademark on each and
every trademark class of goods applicable to its current line as reflected in
its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) with respect to a registered Trademark, employ such
Trademark with the appropriate notice of registration, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Secured Party, shall obtain a perfected security interest in such
mark pursuant to this Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any Trademark may become invalidated.
          (ii) The Debtors will not, except with respect to any Patent that the
Debtors shall reasonably determine is of negligible economic value to it, do any
act, or omit to do any act, whereby any Patent may become abandoned or
dedicated.
          (iii) The Debtors will notify the Secured Party immediately if it
knows, or has reason to know, that any application or registration relating to
any Patent, Copyright or Trademark may become abandoned or dedicated, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court or tribunal in any
country) regarding the Debtors’ ownership of any Patent, Copyright or Trademark
or its right to register the same or to keep and maintain the same.
          (iv) Whenever the Debtors, either by itself or through any Secured
Party, employee, licensee or designee, shall file an application for the
registration of any Patent or Trademark with the United States Patent and
Trademark Office or any Copyright with the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, the Debtors shall report such filing to the Secured Party within five
(5) Business Days after the last day of the fiscal quarter in which such filing
occurs.
          (v) The Debtors shall execute and deliver any and all agreements,
instruments, documents, and papers as the Secured Party may request to evidence
the Secured Party’s security interest in any Patent, Copyright or Trademark and
the goodwill and general intangibles of the Debtors relating thereto or
represented thereby, and the Debtors hereby constitute the Secured Party its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Obligations are
paid in full and the commitment is terminated.



--------------------------------------------------------------------------------



 



13

          (vi) The Debtors will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of any
registered Patents, Copyrights and Trademarks, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability.
          (vii) In the event that any material Patent, Copyright or Trademark
included in the Collateral is infringed, misappropriated or diluted by a third
party, the Debtors shall promptly notify the Secured Party after it learns
thereof and shall, unless the Debtors shall reasonably determine that such
Patent, Copyright or Trademark is of negligible economic value to the Debtors,
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as the
Debtors shall reasonably deem appropriate under the circumstances to protect
such Patent, Copyright or Trademark.
     (q) Vehicles. The Debtors will maintain each Vehicle in good operating
condition, ordinary wear and tear and immaterial impairments of value and damage
by the elements excepted, and will provide all maintenance, service and repairs
necessary for such purpose. The Debtors will notify the Secured Party of each
acquisition or sale of a vehicle, promptly following the acquisition or sale
thereof. If an Event of Default shall occur and be continuing, at the request of
the Secured Party the Debtors shall, within five (5) Business Days after such
request, file applications for certificates of title indicating the Secured
Party’s first priority Encumbrance on the Vehicles covered by such certificates,
together with any other necessary documentation, in each office in each
jurisdiction which the Secured Party shall deem advisable to perfect its
Encumbrances on the Vehicles.
     (r) Inventory. None of the Inventory of the Debtors shall be evidenced by a
warehouse receipt.
     (s) Commercial Tort Claims. The Debtors shall promptly notify the Secured
Party in writing upon incurring or otherwise obtaining a Commercial Tort Claim
against any third party, and upon request of the Secured Party, promptly enter
into an amendment to this Agreement or a supplement to the Collateral Disclosure
List and do such other acts or things deemed appropriate by the Secured Party to
give the Secured Party a security interest in any such Commercial Tort Claim.
     6. Secured Party’s Appointment as Attorney-in-Fact.
     (a) Powers. The Debtors hereby irrevocably constitute and appoint the
Secured Party and any of officer or Secured Party thereof with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Debtors and in the name of the
Debtors or in its own name, from time to time in the Secured Party’s discretion,
for the purpose of carrying out the terms of this Security Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be



--------------------------------------------------------------------------------



 



14

necessary or desirable to accomplish the purposes of this Security Agreement,
and, without limiting the generality of the foregoing, the Debtors hereby give
the Secured Party the power and right, on behalf of the Debtors, without notice
to or assent by the Debtors, to do the following:
          (i) in the case of any Account, at any time when the authority of the
Debtors to collect the Accounts has been curtailed or terminated pursuant to the
first sentence of Section 3(d) hereof, or in the case of any other Collateral,
at any time when any Event of Default shall have occurred and is continuing, in
the name of the Debtors or its own name, or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys due under any Account, Instrument, General Intangible
or Contract or with respect to any other Collateral and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Account, Instrument, General Intangible or
Contract or with respect to any other Collateral whenever payable; and
          (ii) to pay or discharge taxes and Encumbrances levied or placed on
the Collateral except for Permitted Encumbrances under the Credit Agreement, to
effect any repairs or any insurance called for by the terms of this Security
Agreement and to pay all or any part of the premiums therefor and the costs
thereof; and upon the occurrence and during the continuance of any Event of
Default, (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Secured Party or as the Secured Party shall direct; (B) to ask
or demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Debtors with respect to any Collateral; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Secured Party may deem
appropriate; (G) to assign any Patent, Copyright or Trademark (along with the
goodwill of the business to which any such Trademark pertains), throughout the
world for such term or terms, on such conditions, and in such manner, as the
Secured Party shall in its sole discretion determine; and (H) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Secured Party
were the absolute owner thereof for all purposes, and to do, at the Secured
Party’s option and the Debtors’ expense, at any time, or from time to time, all
acts and things which the Secured Party deems necessary to protect, preserve or
realize upon the Collateral and the Secured Party’s Encumbrances thereon and to
effect the intent of this Security Agreement, all as fully and effectively as
the Debtors might do. The Debtors hereby ratify all that said attorneys shall
lawfully do or cause to be done by virtue hereof. This power of attorney is a
power coupled with an interest and shall be irrevocable.



--------------------------------------------------------------------------------



 



15

     (b) Other Powers. The Debtors also authorize the Secured Party, at any time
and from time to time, to execute, in connection with the sale provided for in
Section 9 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.
     (c) No Duty on Secured Party’s Part. The powers conferred on the Secured
Party hereunder are solely to protect the Secured Party’s interests in the
Collateral and shall not impose any duty upon the Secured Party to exercise any
such powers. The Secured Party shall be accountable only for amounts that they
actually receives as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to the Debtors for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.
     7. Performance by Secured Party of Debtors’ Obligations. If the Debtors
fail to perform or comply with any of its agreements contained herein and the
Secured Party, as provided for by the terms of this Security Agreement, shall
itself perform or comply, or otherwise cause performance or compliance, with
such agreement, the expenses of the Secured Party incurred in connection with
such performance or compliance, together with interest thereon at a rate per
annum equal to the Default Rate, shall be payable by the Debtors to the Secured
Party on demand and shall constitute Obligations secured hereby.
     8. Proceeds. In addition to the rights of the Secured Party specified in
Section 3(d) with respect to payments of Accounts, it is agreed that if an Event
of Default shall occur and be continuing (a) all Proceeds received by the
Debtors consisting of cash, checks and other near-cash items shall be held by
the Debtors in trust for the Secured Party, segregated from other funds of the
Debtors, and shall, forthwith upon receipt by the Debtors, be turned over to the
Secured Party in the exact form received by the Debtors (duly endorsed by the
Debtors to the Secured Party, if required), and (b) any and all such Proceeds
received by the Secured Party (whether from the Debtors or otherwise) may, in
the sole discretion of the Secured Party, be held by the Secured Party as
collateral security for, and/or then or at any time thereafter may be applied by
the Secured Party against, the Obligations (whether matured or unmatured), such
application to be made in accordance with the provisions of the Credit
Agreement. Any balance of such Proceeds remaining after the Obligations shall
have been paid in full shall be paid over to the Debtors or to whomsoever may be
lawfully entitled to receive the same.
     9. Remedies. If an Event of Default shall occur and be continuing the
Secured Party may exercise, in addition to all other rights and remedies granted
to it in this Security Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Code. Without limiting the generality of the
foregoing, except as otherwise set forth in the Credit Agreement, the Secured
Party, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Debtors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do



--------------------------------------------------------------------------------



 



16

any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on, credit or for future delivery
without assumption of any credit risk. The Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Debtors,
which right or equity is hereby waived or released. The Debtors further agree,
at the Secured Party’s request, to assemble the Collateral and make it available
to the Secured Party at places, which the Secured Party shall reasonably select,
whether at the Debtors’ premises or elsewhere. The Secured Party shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Party hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Secured Party may elect, and only after such application and after
the payment by the Secured Party of any other amount required by any provision
of law, including, without limitation, Section 615 of the Code, need the Secured
Party account for the surplus, if any, to the Debtors. To the extent permitted
by applicable law, the Debtors waive all claims, damages and demands it may
acquire against the Secured Party arising out of the exercise by the Secured
Party of any of its rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition. The Debtors shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
obligations and the fees and disbursements of any attorneys employed by the
Secured Party to collect such deficiency.
     10. Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the Secured
Party deals with similar property for its own account. Neither the Secured
Party, nor any of its respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Debtors or
otherwise.
     11. Powers coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.
     12. Severability. Any provision of this Security Agreement, that is
prohibited or unenforceable in any jurisdiction, shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------



 



17

     13. Paragraph Headings. The paragraph headings used in this Security
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
     14. No Waiver; Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 15 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy, which the
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any rights or remedies provided by law.
     15. Waivers and Amendments; Successors and Assigns, Governing Law. None of
the terms or provisions of this Security Agreement may be waived, amended,
supplemented or otherwise modified except as provided by the Credit Agreement.
This Security Agreement shall be binding upon the successors and assigns of the
Debtors and shall inure to the benefit of the Secured Party and its respective
successors and assigns. This Security Agreement and the rights and obligations
of the parties hereunder shall be construed and interpreted in accordance with
the laws of the State of Connecticut (the “Governing State”) (excluding the laws
applicable to conflicts or choice of law).
     DEBTORS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SECURITY AGREEMENT
OR ANY OF THE OTHER DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
CONNECTICUT OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON DEBTORS BY MAIL AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT. DEBTORS
HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
FORUM.
     16. Notices. Notices hereunder shall be given to the Debtors in care of the
Debtors in the manner set forth in the Credit Agreement.
     17. Termination. Upon the indefeasible payment in full in cash and the
performance of the Obligations in full shall terminate and the Secured Party
shall deliver any release of the Encumbrances created under this Security
Agreement that the Debtors may reasonably request.
     18. Specific Releases. So long as no Default or Event of Default has
occurred and is continuing, if the Debtors shall sell, transfer, lease or
otherwise dispose of any of the Collateral permitted by the terms of this
Security Agreement, including, without limitation, Section 5(i)



--------------------------------------------------------------------------------



 



18

hereof, and the Credit Agreement, then the Secured Party shall deliver a release
in respect of any Encumbrance created under this Security Agreement in such
disposed Collateral that the Debtors may reasonably request.
     19. Replacement of Notes. Upon receipt of an affidavit of an officer of
Bank as to the loss, theft, destruction or mutilation of any Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of such Note or other
security document, Debtors will issue, in lieu thereof, a replacement note or
other security document in the same principal amount thereof and otherwise of
like tenor.
     20. Waiver of Jury Trial. DEBTORS AND BANK (BY ACCEPTANCE OF THIS NOTE)
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OTHER DOCUMENTS CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF
THE OTHER DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, DEBTORS HEREBY WAIVE ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. DEBTORS CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS SECURITY AGREEMENT AND MAKE THE
LOANS.
     21. Commercial Transaction. DEBTOR ACKNOWLEDGES THAT THE
     TRANSACTION OF WHICH THIS SECURITY AGREEMENT IS PART IS A COMMERCIAL
TRANSACTION AND WAIVES ITS RIGHTS TO NOTICE AND HEARING UNDER CHAPTER 903A OF
THE CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE BANK MAY SEEK OR BE PERMITTED TO USE.
[Remainder of Page Intentionally Blank / Signature Page Follows]



--------------------------------------------------------------------------------



 



 

[signature page 1 of 2 to Security Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed and delivered as of the date first above written.

             
Signed, sealed and delivered
           
in the presence of:
  DEBTORS    
 
                EDAC TECHNOLOGIES CORPORATION    
 
           
 
  By:   /s/ Dominick A. Pagano            
 
   
 
      Name: Dominick A. Pagano
Its President    
 
      Duly Authorized            
 
   
 
                GROS-ITE INDUSTRIES, INC.    
 
           
 
  By:   /s/ Dominick A. Pagano            
 
   
 
      Name: Dominick A. Pagano
Its President    
 
      Duly Authorized            
 
   
 
                APEX MACHINE TOOL COMPANY, INC.    
 
           
 
  By:   /s/ Dominick A. Pagano            
 
   
 
      Name: Dominick A. Pagano
Its President    
 
      Duly Authorized            
 
   



--------------------------------------------------------------------------------



 



2

[signature page 2 of 2 to Security Agreement]

                  TD BANK, N.A.      
 
  By:   /s/ John E. Cookley            
 
   
 
      Name: John E. Cookley
Its Senior Vice President    
 
      Duly Authorized                  

 